This is an appeal from a judgment entered on a verdict in favor of plaintiff and against the defendant. The plaintiff was formerly the wife of defendant. The parties have been divorced. At the time the divorce was granted, there was a minor child of plaintiff and defendant, who was born after the suit for divorce was commenced and before the final decree was entered. Before the decree of divorce was entered, the parties contracted in writing with each other whereby the defendant promised to pay to plaintiff, who was then his wife, the sum of ten dollars a month for her support and *Page 509 
that of the minor child until the child became of the age of fourteen years. This action is to recover the sums unpaid under that contract. The defendant contends that the contract is illegal and was a collusive agreement made contrary to public policy.
We find no grounds for such contention and, finding no error in the record, the judgment is affirmed.
AFFIRMED.
ROSSMAN, J., not sitting.